

	

		II

		108th CONGRESS

		2d Session

		S. 3035

		IN THE SENATE OF THE UNITED STATES

		

			December 8, 2004

			Mr. Lautenberg (for

			 himself and Mr. Corzine) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Oil Pollution Act of 1990 to prevent oil

		  spills and increase liability limits, and for other purposes.

	

	

		1.Short title

			This Act may be cited as the

			 Oil Spill Prevention and Liability Act

			 of 2004.

		2.Definition of

			 responsible partySection

			 1001(32) of the Oil Pollution Act of 1990 (33 U.S.C. 2701(32)) is amended by

			 striking subparagraph (A) and inserting the following:

			

				(A)Vessels

					(i)In

				generalIn the case of a vessel other than a single-hull tank

				vessel, any person that owns, operates, or demise charters the vessel.

					(ii)Single-hull

				tank vesselsIn the case of a single-hull tank vessel, any person

				that—

						(I)owns, operates,

				or demise charters the vessel; or

						(II)by contract or

				agreement, through an agent, or otherwise, arranges for the shipment in a

				single-hull tank vessel of oil owned or possessed by the person or any other

				person.

						.

		3.Limits on

			 liability

			(a)Increase in

			 liability limitsSection 1004(a) of the Oil Pollution Act of 1990

			 (33 U.S.C. 2704(a)) is amended—

				(1)in paragraph

			 (1)—

					(A)by striking

			 for a tank vessel, the greater of— and inserting for a

			 double-hull tank vessel, after December 31, 2004, the greater

			 of—;

					(B)in subparagraph

			 (A), by striking $1,200 and inserting $2,400;

			 and

					(C)in subparagraph

			 (B)—

						(i)in

			 clause (i), by striking $10,000,000 and inserting

			 $20,000,000; and

						(ii)in

			 clause (ii), by striking $2,000,000 and inserting

			 $4,000,000;

						(2)by redesignating

			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;

				(3)by inserting

			 after paragraph (1) the following:

					

						(2)for a single-hull

				tank vessel—

							(A)during the period

				beginning January 1, 2005, and ending December 31, 2005, the greater of—

								(i)$2,400 per gross

				ton; or

								(ii)(I)in the case of a vessel

				of greater than 3,000 gross tons, $20,000,000; or

									(II)in the case of a vessel of 3,000 gross

				tons or less, $4,000,000;

									(B)during the period

				beginning January 1, 2006, and ending December 31, 2006, the greater of—

								(i)$3,600 per gross

				ton; or

								(ii)(I)in the case of a vessel

				of greater than 3,000 gross tons, $30,000,000; or

									(II)in the case of a vessel of 3,000 gross

				tons or less, $6,000,000;

									(C)during the period

				beginning January 1, 2007, and ending December 31, 2007, the greater of—

								(i)$4,800 per gross

				ton; or

								(ii)(I)in the case of a vessel

				of greater than 3,000 gross tons, $40,000,000; or

									(II)in the case of a vessel of 3,000 gross

				tons or less, $8,000,000;

									(D)during the period

				beginning January 1, 2008, and ending December 31, 2008, the greater of—

								(i)$6,000 per gross

				ton; or

								(ii)(I)in the case of a vessel

				of greater than 3,000 gross tons, $50,000,000; or

									(II)in the case of a vessel of 3,000 gross

				tons or less, $10,000,000;

									(E)during the period

				beginning January 1, 2009, and ending December 31, 2009, the greater of—

								(i)$7,200 per gross

				ton; or

								(ii)(I)in the case of a vessel

				of greater than 3,000 gross tons, $60,000,000; or

									(II)in the case of a vessel of 3,000 gross

				tons or less, $12,000,000; and

									(F)after December

				31, 2009, the maximum amount permitted under the Constitution;

							;

				(4)in paragraph (3)

			 (as redesignated by paragraph (2))—

					(A)by striking

			 $600 and inserting $1,200; and

					(B)by striking

			 $500,000 and inserting $1,000,000;

					(5)in paragraph (4)

			 (as redesignated by paragraph (2)), by striking $75,000,000 and

			 inserting $150,000,000; and

				(6)in paragraph (5)

			 (as redesignated by paragraph (2)), by striking $350,000,000 and

			 inserting $700,000,000.

				(b)Adjustment of

			 liability limitsSection 1004(d) of the Oil Pollution Act of 1990

			 (33 U.S.C. 2704(d)) is amended—

				(1)by striking

			 paragraphs (1) and (2) and inserting the following:

					

						(1)Deepwater ports

				and associated vesselsThe Secretary may establish a limit of

				liability of less than $700,000,000, but not less than $100,000,000, for the

				transportation of oil by vessel to deepwater ports (as defined in section 3 of

				the Deepwater Port Act of 1974 (33 U.S.C. 1502)).

						; and

				(2)by redesignating

			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.

				(c)Adjustment for

			 inflationParagraph (2) of section 1004(d) of the Oil Pollution

			 Act of 1990 (33 U.S.C. 2704(d)) (as redesignated by subsection (b)(2)) is

			 amended—

				(1)by striking

			 The President and inserting The Secretary of the

			 department in which the Coast Guard is located, in consultation with the

			 Administrator of the Environmental Protection Agency and the Secretary of the

			 Interior,; and

				(2)by striking

			 significant.

				4.Carriage of

			 liquid bulk dangerous cargoes

			(a)Conditions for

			 entry to ports in the United StatesSection 9 of the Ports and

			 Waterways Safety Act (33 U.S.C. 1228) is amended by adding at the end the

			 following:

				

					(c)Risk of severe

				harmNot later than January 1, 2006, the Secretary of the

				department in which the Coast Guard is located shall promulgate regulations

				under which the owner or operator of a port on the navigable waters of the

				United States may, after December 31, 2009, request the Secretary of the

				department in which the Coast Guard is located to place restrictions on the

				entry into port of the shipment of an individual tank vessel, or class of tank

				vessels, that presents a risk of severe harm to the environment, economy, or

				public safety of the port or port region.

					.

			(b)Inspection and

			 examinationSection 3714(a) of title 46, United States Code, is

			 amended by adding at the end the following:

				

					(6)In addition to

				the inspections required under paragraphs (1) and (2), each single-hull tank

				vessel that is more than 15 years of age shall undergo an annual inspection in

				accordance with the Condition Assessment Scheme of the Marine Environment

				Protection Committee of the International Maritime Organization, adopted by

				Resolution 94(46) on April 27, 2001, as determined in accordance with

				regulations promulgated by the Secretary.

					.

			5.Study

			(a)AdministrationThe

			 Commandant of the Coast Guard shall offer to enter into a contract with the

			 National Academy of Sciences to conduct a study to assess the total economic

			 cost of oil spills, and the types of costs resulting from oil spills, in the

			 United States.

			(b)ReportNot

			 later than 1 year after the date of enactment of this Act, the Commandant of

			 the Coast Guard shall submit to Congress a report describing the results of the

			 study.

			6.Effective

			 date

			This Act and the amendments made

			 by this Act take effect on January 1, 2005.

			

